EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner's amendment was given in a telephone interview with Jiawei Huang (Reg. No 43,330) on Nov 4th, 2021.

In the claims:
i) Please replace claim 2:
-- The method according to claim 1, wherein the touch control chip comprises a temporary variable region, wherein the temporary variable region is used for temporarily storing the configuration file and a non-configuration file of the touch control chip in different time periods, respectively; and
after the parsing of the configuration file to obtain the parsed configuration file, the method further comprises:
storing the parsed configuration file to a flash memory and deleting the configuration file in the temporary variable region..--

ii) Please replace claim 6:
--  A processing unit, wherein the processing unit is configured to:
determine a configuration file of a touch control chip; and

wherein the touch control chip comprises a global variable region and the global variable region is configured to store at least one second configuration module, wherein the at least one second configuration module is at least one updated first configuration module; and
the processing unit is further configured to:
write the at least one second configuration module to the global variable region[[.]]; and
parse the at least one second configuration module, and configure the parsed at least one second configuration module to at least one corresponding algorithm module of the touch control chip.--

iii) Please replace claim 8:
-- The processing unit according to claim 7, wherein the processing unit is further configured to:
send a read request to the touch control chip when it is determined that the temporary variable region is currently in [[an]] the idle state, so that the touch control chip reads a parsed configuration file from a flash memory to the temporary variable region according to the read request; and
read the parsed configuration file from the temporary variable region.--


Allowable Subject matter
	Claims 1-3, 5-8, 12-16, 20 are allowed.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187